Case 3:16-cv-00777-TAD-JPM Document 795 Filed 08/09/21 Page 1 of 7 PageID #: 27241




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

   LUV N’ CARE, LTD.
                                                          Civil Action No.: 3:16-cv-00777
          Plaintiff,
                                                          Honorable Judge Terry A. Doughty
   v.
                                                          Magistrate Judge Joseph H. L.
   LINDSEY LAURAIN and                                    Perez-Montes
   EAZY-PZ, LLC,

          Defendants.                                   JURY TRIAL DEMANDED


        EZPZ’S RESPONSE TO LNC’s MOTION TO RECONSIDER RULING ON LNC’S
                        LANHAM ACT CLAIM [DOC. NO. 791]

          Defendant Eazy-PZ, LLC (“EZPZ”), through counsel, submits its Response to LNC’s

   Motion to Reconsider Ruling on LNC’s Lanham Act Claim [Doc. No. 791].

          I.      INTRODUCTION

          Luv n’ Care, Ltd. and Nouri E. Hakim (“LNC”) request reconsideration of the Court’s

   recent ruling that LNC may not seek damages under its Lanham Act Claim. [Doc. No. 783]. The

   Court properly determined in its Ruling that LNC cannot show injury. Injury is a necessary

   element of LNC’s claims under the Lanham Act. LNC’s failure to show injury is fatal to its

   claim. Accordingly, the question of damages (specifically, the question of nominal damages) is

   never even reached. There is no error of law requiring the Court to reconsider its ruling.

          II.     ARGUMENT

          LNC attempts to substitute the “injury” requirement of a Lanham Act claim with a

   contention of “nominal damages.” LNC cannot even reach the question of damages because it

   cannot prove “injury”—which is a necessary element of its Lanham Act claims. In other words,

   there is no need to address the question of damages because LNC cannot prove liability.

                                                    1
Case 3:16-cv-00777-TAD-JPM Document 795 Filed 08/09/21 Page 2 of 7 PageID #: 27242




           A plaintiff must establish five elements to make out a prima facie case of false

   advertising under the Lanham Act:

           (1) A false or misleading statement of fact about a product;

           (2) Such statement either deceived or had the capacity to deceive a substantial
               segment of potential consumers;

           (3) The deception was material, in that it is likely to influence the customer's
               purchasing decision;

           (4) The product is in interstate commerce; and

           (5) The plaintiff has been or is likely to be injured as a result of the statement at
               issue

   S. Snow Mfg. Co. v. SnowWizard Holdings, Inc., 829 F. Supp. 2d 437, 444-45 (E.D. La. 2011)

           “The failure to prove the existence of any element of the prima facie case is fatal to the

   plaintiff’s claim.” Id. at 445.

           LNC cannot prove injury because it concededly cannot prove an injury to its reputation or

   sales. As the Supreme Court has held, “to come within the zone of interests in a suit for false

   advertising under §1125(a) [Lanham Act], a plaintiff must allege an injury to a commercial

   interest in reputation or sales.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S.

   118, 131-32 (2014)(emphasis added). “Second, we generally presume that a statutory cause of

   action is limited to plaintiffs whose injuries are proximately caused by violations of the statute.”

   Id. Specifically, “to satisfy the proximate cause requirement, the plaintiff must show economic or

   reputational injury flowing directly from the deception wrought by the defendant’s advertising,

   and that occurs when deception of consumers causes them to withhold trade from the plaintiff.”

   Peter Kiewit Sons’, Inc. v. Wall St. Equity Grp., Inc., No. 8:10-CV-365, 2014 U.S. Dist. LEXIS



                                                      2
Case 3:16-cv-00777-TAD-JPM Document 795 Filed 08/09/21 Page 3 of 7 PageID #: 27243




   137182, at *16 (D. Neb. Sep. 29, 2014)(internal citation omitted)(emphasis omitted)(relying on

   Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 131-32 (2014)).

           The Court has already made a ruling that LNC cannot prove “injury” under the Lanham

   Act. As the Court already found “LNC admittedly has no evidence to prove that the customers

   who posted on LNC’s website actually stopped buying LNC products.” Memorandum Order

   [Doc. No. 783, p. 4]. LNC claims no reputational harm in the Pretrial Order. [Doc. No. 773].

           In the absence of injury in the form of reputational harm and/or proof of lost sales, no

   claim under the Lanham Act can be maintained by LNC—either for damages or injunction.

           “The Lanham Act [] empowers courts to grant injunctions, according to the principles of

   equity and upon such terms as the court may deem reasonable to prevent a violation under

   subsection (a) of section 1125.” 1 Allergan USA, Inc. v. Imprimis Pharm., Inc., No. SA CV 17-

   1551-DOC (JDEx), 2019 U.S. Dist. LEXIS 115710, at *3 (C.D. Cal. July 11, 2019)(citing 15

   U.S.C. § 1116(a)(internal citations and quotations omitted). “Permanent injunctive relief is

   appropriate where liability has been established and the plaintiff demonstrates (1) that it has

   suffered an irreparable injury; (2) that remedies available at law, such as monetary damages, are

   inadequate to compensate for that injury; (3) that, considering the balance of hardships between

   the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest

   would not be disserved by a permanent injunction.” Id. at *3-4 (C.D. Cal. July 11, 2019)(relying




   1
     It should be noted that injunctive relief is intended to be crafted for real and immediate threat of future
   and continuing injury, not past injury as LNC alleges. See, Retractable Techs., Inc. v. Becton Dickinson &
   Co., 919 F.3d 869, 875 (5th Cir. 2019)(“A district court’s discretion to grant injunctive relief is both
   broad and constrained by well-settled principles. When we remanded the issue to the district court, while
   recognizing that a further need for injunctive relief was ‘theoretically possible,’ we emphasized that ‘[a]
   plaintiff seeking injunctive relief must show a real and immediate threat of future or continuing injury
   apart from any past injury,” and that any injunction should be “no broader than reasonably necessary to
   prevent the deception.’”).

                                                        3
Case 3:16-cv-00777-TAD-JPM Document 795 Filed 08/09/21 Page 4 of 7 PageID #: 27244




   on citation in eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391, 126 S. Ct. 1837, 164 L. Ed.

   2d 641 (2006)(emphasis added).

          As at least two courts have specifically noted, if there is no injury, axiomatically, there

   cannot be no irreparable injury satisfying the first prong of the analysis. See, e.g., Infogroup, Inc.

   v. DatabaseLLC, 95 F. Supp. 3d 1170, 1187 (D. Neb. 2015)(“And, of course, absent evidence of

   an injury, much less an irreparable one, [plaintiff] cannot obtain an injunction.”); Schering-

   Plough Healthcare Prods. v. Neutrogena Corp., No. 09-642-SLR, 2011 U.S. Dist. LEXIS 61165,

   at *11 (D. Del. June 8, 2011)(“Plaintiff has not articulated any particular injuries as a result of

   defendant’s false advertisements, let alone irreparable injury.”).

          LNC cannot argue that the Court should presume injury or harm, even if arguendo it

   could prove a literal false statement in advertising by EZPZ, for the purposes of granting

   injunctive relief. A court within the Fifth Circuit recently addressed this issue. It analyzed three

   recent Supreme Court cases. In so doing, it stated:

          A string of cases from the Supreme Court [] repress the application of broad
          classification—such as presumptions of irreparable harm—in determining the
          propriety of injunctions. See EBay Inc. v. MercExchange, LLC, 547 U.S. 388,
          393, 126 S. Ct. 1837, 164 L. Ed. 2d 641 (2006)(rejecting a perceived ‘categorical’
          rule that a finding patent had been infringed is sufficient for the issuance
          injunction presuming irreparable harm); Winter v. Natural Resources Defense
          Council, Inc., 555 U.S. 7, 22, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008)(holding
          that the ‘plaintiffs seeking preliminary relief must demonstrate that irreparable
          injury is likely in the absence of an injunction’)(emphasis in original); Lexmark
          Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 135, 134 S. Ct. 1377,
          188 L. Ed. 2d 392 (2014)(stating that while the plaintiff alleged enough to
          proceed under § 1125(a), it could not obtain injunctive relief ‘without evidence of
          injury proximately caused by Lexmark's alleged misrepresentations”).

   BioTE Med., LLC v. Jacobsen, 406 F. Supp. 3d 575, 582 (E.D. Tex. 2019).

          The Court further stated, “[m]ost relevant here, the Fifth Circuit has refrained from

   expressly adopting this presumption of irreparable injury.” Id. (emphasis in original). The Court


                                                     4
Case 3:16-cv-00777-TAD-JPM Document 795 Filed 08/09/21 Page 5 of 7 PageID #: 27245




   noted because “proof of injury is required in the underlying cause of action in a false advertising

   claim, [] a presumption of injury in a false advertising case would be inappropriate.” Id. (internal

   citations omitted).

          This is the long standing position in the Fifth Circuit, even referenced in the case relied

   upon by LNC. See, S. Snow Mfg. Co., 829 F. Supp. 2d at 445 n.11 (Plaintiffs state, without

   citation to authority, that if a statement is shown to be literally false then competitive injury is

   assumed and that injunctive relief is then available . . . The Court does not agree. It is clear that

   certain elements of the prima facie case will be assumed upon proof of a false statement but

   injury is not one of them. Injury, or at the very least the tendency to be injured, must be proven

   in any false advertising case including one involving literally false statements . . . Moreover, as

   explained below, injunctive relief is not necessarily available even where all of the elements of

   the case are proven. Injunctive relief is only available upon proof of irreparable harm.”).

          III.    ARGUMENT

          For the foregoing reasons, EZPZ respectfully submits that LNC’s Motion to Reconsider

   Recent Ruling on LNC’s Lanham Act Claim should be denied and LNC should not be able to

   pursue its LUTPA or Lanham Act claims.


          Respectfully submitted this 9th day of August, 2021.


                                                          _______________________________
                                                         Jennifer K. Fischer (CO Reg. No. 36590)
                                                         (Admitted Pro Hac Vice)
                                                         E-Mail: Jennifer@fischeresq.com
                                                         Lisa C. Secor (CO Reg. No. 25394)
                                                         (Admitted Pro Hac Vice)
                                                         E-Mail: Lisa@fischeresq.com
                                                         Ronnie Fischer (CO Reg. No. 35260)
                                                         (Admitted Pro Hac Vice)
                                                         E-Mail: Ronnie@fischeresq.com

                                                    5
Case 3:16-cv-00777-TAD-JPM Document 795 Filed 08/09/21 Page 6 of 7 PageID #: 27246




                                            Fischer & Fischer, P.C.
                                            1777 South Harrison Street, Suite 1500
                                            Denver, Colorado 80210
                                            Telephone: (303) 756-2500
                                            Facsimile: (303) 756-2506

                                             /s/ J.P. Christiansen
                                             J.P. Christiansen
                                             Hudson, Potts & Bernstein, LLP
                                             1800 Hudson Lane, Suite 300
                                             Monroe, Louisiana 71210
                                             E-Mail: jpchris@hpblaw.com




                                        6
Case 3:16-cv-00777-TAD-JPM Document 795 Filed 08/09/21 Page 7 of 7 PageID #: 27247




                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 9, 2021, a copy of the foregoing EZPZ’s Response to
   LNC’s Motion to Reconsider Ruling on LNC’s Lanham Act Claim [Doc. No. 791] was filed via
   the CM/ECF Court E-filing which will serve the following:

   Melanie Derefinko
   Carol W. Reisman
   George Denegre, Jr.
   Carey L. Menasco
   LISKOW & LEWIS, APLC
   701 Poydras Street, Suite 5000
   New Orleans, LA 70139
          mderefinko@liskow.com
          cwreisman@liskow.com
          gdenegre@liskow.com
          clmenasco@liskow.com

   Hartwell P. Morse, III
   Luv N’ Care, Ltd.
   3030 Aurora Street, 2nd Floor
   Monroe, LA 71201
         hartm@nuby.com


                                                   _______________________________
                                                  Jennifer K. Fischer (CO Reg. No. 36590)




                                              7
